The above-entitled cause presents error from the district court of Tulsa county.
The issues presented are identical in all respects with those of the case of Gleason v. Wood, ante, 114 P. 703, except as the same are applicable to the allottees of the Creek or Muskogee Tribe of Indians, and the opinion of the court in that case is adopted and promulgated as the opinion in this case. *Page 409 
The judgment of the trial court sustaining a demurrer to the petition is accordingly affirmed.
TURNER, C. J., and HAYES and WILLIAMS, JJ., concur; KANE, J., dissents.